UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152775 iGENII, INC. (Exact name of small business issuer as specified in its charter) Delaware 26-2046163 (State of incorporation) (IRS Employer ID Number) 40 Exchange Place, Suite 401 New York, New York 10005 (Address of principal executive offices) (212) 932- 7483 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of January 22, 2013, 9,404,000 shares of common stock, par value $0.001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 17 PART II 18 Item 1. Legal Proceedings 18 Item IA. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. iGENII, INC. FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 3 TABLE OF CONTENTS Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to Financial Statements 8 - 13 4 iGENII, INC. BALANCE SHEETS Sept. 30, Dec. 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Equipment , net Intangibles, net Security deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Deferred revenue $ $ Deferred rent obligation Accounts payable and accrued expenses Total Current Liabilities Stockholders’ Equity Preferred stock,5,000,000 shares authorized - - Common stock, $.001 par value, 95,000,000 shares authorized, 9,389,000 and 9,331,000 issued and outstanding,respectively Additional paid in capital Accumulated deficit Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 5 iGENII, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30 Sales $ $ Selling, general and administrative expenses Income (loss) from operations Net income (loss) $ $ Net income per common share Basic and diluted $ Weighted average common shares outstanding Basic and diluted iGENII, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED SEPTEMBER 30 Sales $ $ Selling, general and administrative expenses Income (loss) from operations Net income (loss) $ $ Net income per common share Basic and diluted $ Weighted average common shares outstanding Basic and diluted The accompanying notes are an integral part of these financial statements. 6 iGENII, INC. STATEMENT OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDING SEPTEMBER 30 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock based compensation - Security deposit - Increase / (decrease) in current liabilities: Deferred revenue - Accounts payable Total Adjustments Net cash provided/(used) by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computer equipment - Net cash used by investing activities - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of common stock Proceeds from exercise of employee options - Net cashprovided by financing activities Net change in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ 1, 229 $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ - $ - Interest payments $ - $ - The accompanying notes are an integral part of these financial statements. 7 iGENII, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2012 Note 1 - ORGANIZATION iGenii, Inc. was incorporated on February 22, 2008 under the laws of the State of Delaware.iGenii is a full service internet provider. We are involved in all phases of web development, hosting and search engine optimization for wide variety of business from small mom-and-pop shops to big multi-nationals, we also serve not-for-profit and governmental entities. iGenii developed a SEP or Search Engine Positioning formula that allows businesses to be placed on the first page of Google’s natural or organic searchin their relevant business category. We are working on supplanting Yellow Pages’ services in Local Business Searches. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principle generally accepted in the United States of America. Interim Condensed Financial Statements The condensed balance sheet at December 31, 2011 was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. The other information in these condensed financial statements is unaudited but, in the opinion of the management, reflects all adjustments necessary for a fair presentation of the results for the periods coveredAll such adjustments are of a normal recurring nature unless disclosed otherwise. These condensed financial statements, including notes, have been prepared in accordance with the applicable rules of the Security and Exchange Commission and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. These condensed financial statements should be read in conjunction with the financial statements and additional information as contained in our Annual Report on Form 10-K for the year ended December 31, 2011 filled on July 9, 2012. Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. As of September 30, 2012, the Company has accumulated losses of $474,594. The Company’s ability to continue as a going concern is contingent upon the successful completion of additional financing arrangements and its ability to achieve and maintain profitable operations. While the Company is giving its best efforts to achieve the above plans, there is no assurance that any such activity will generate funds that will be available for operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might arise from this uncertainty. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Risks and Uncertainties The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history and the volatility of public markets. Long-Lived Assets The Company assesses long-lived assets for impairment as required under ASC 360-10, Accounting for the Impairment or Disposal of Long-Lived Assets. The Company reviews for impairment whenever events or circumstances indicate that the carrying amount of these assets may not be recoverable. The Company assesses these assets for impairment based on estimated future cash flows from these assets. 8 iGENII, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2012 Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value Measurements Accounting Standards Codification (“ASC”) 820-10, Fair Value Measurements, defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and enhances disclosures about fair value measurements. Fair value is defined under ASC 820-10 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or the most advantageous market for an asset or liability in an orderly transaction between participants on the measurement date. Valuation techniques used to measure fair value under ASC 820-10 must maximize the use of observable inputs and minimize the use of unobservable inputs. The standard describes a fair value hierarchy based on the levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value which are the following: • Level 1 - Quoted prices in active markets for identical assets or liabilities. • Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or corroborated by observable market data or substantially the full term of the assets or liabilities. • Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the value of the assets or liabilities Revenue Recognition We recognize revenue in accordance with Accounting Standards Codification, or (“ASC”), 605, Revenue Recognition. We recognize revenue when all of the following conditions are satisfied: (1) there is persuasive evidence of an arrangement; (2) the service has been provided to the customer; (3) the amount of fees to be paid by the customer is fixed or determinable; and (4) the collection of our fees is reasonably assured. Thus, we recognize subscription revenue on a monthly basis, as services are provided. Customers are billed for the subscription on a monthly, quarterly, semi-annual or annual basis, at the customer’s option. For all of our customers, regardless of the method we use to bill them, subscription revenue is recorded as deferred revenue in the accompanying balance sheets. As services are performed, we recognize subscription revenue on a monthly basis over the applicable service period. When we provide a free trial period, we do not begin to recognize subscription revenue until the trial period has ended and the customer has been billed for the services. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Set up fees are treated as deferred revenues, and are amortized over the original contract period or fully written off once service agreement is cancelled. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product.The Company expenses all advertising costs as incurred. For the three and nine months ended September 30, 2012 and 2011, advertising expenses were $0 and $0,and$250 and $5,955 respectively. Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the bases of assets and liabilities for financial and income tax reporting. The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred taxes are also recognized for operating losses that are available to offset future federal and state income taxes. Any interest charges on underpayment or other assessments are recorded as interest expense. Any penalties are recorded in Operating Expenses. Effective January 1, 2007, the Company adopted the provisions of ASC 740-10, Accounting for Uncertainty in Income Taxes. The implementation of ASC 740-10 had no impact on the Company’s financial statements as the Company has not recognized any uncertain income tax positions. 9 Earnings (Loss) Per Share In accordance with ASC 260, basic net loss per common share is computed by dividing net loss by the weighted-average number of common shares outstanding. Diluted net loss per common share is computed similarly to basic net loss per share, except that the denominator is increased to include all potential dilutive common shares, including outstanding options. Potentially dilutive common shares have been excluded from the diluted loss per common share computation for the three and nine month ended September 30, 2012 and 2011 because such securities have an anti-dilutive effect on loss per share due to the Company’s net loss. The following table sets forth a reconciliation of the number of shares used in the basic and diluted EPS computation for the three and nine months ended September 30, 2012 and 2011: Three Months Nine Months Sept 30, Sept 30, Sept 30, Sept 30, Weighted average common shares outstanding Dilutive securities - Options - - - Diluted average common stock equivalents outstanding The following table sets forth the number of potential shares of common stock that have been excluded from diluted earnings per share because their effect was anti-dilutive (in thousands): Sept 30, 2012 Sept 30, 2011 Outstanding stock options Intangibles Website and trademarks Intangible assets are amortized using the straight-line method over their estimated period of benefit. Evaluation of the recoverability of intangible assets is made annually to take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. Not all of our intangible assets are subject to amortization. No impairments of intangible assets have been identified during any of the periods presented. On July 1, 2008 the Company signed an agreement to purchase a website and telephone number for $20,000.$5,000 of the purchase price was allocated to the website and this finite life intangible is being amortized over 36 months using the straight line method and $15,000 was allocated to telephone number.In addition, theCompany paid $950 for registering iGENII’s Trademark. The Company purchased an additional telephone number for $ 7,000 on May 27, 2009.This intangible asset’s finite life is being amortized over 36 months under the straight line method. The $22,000 paid for the two telephone numbers (212-WEBSITE and 718-WEBSITE) is deemed an intangible asset with an infinite life and is not being amortized. 9/30/2012 12/31/2011 Telephone numbers Website and Trademarks Accumulated amortization ) ) Totals 10 Company fully amortized all company’s finite life intangible assets on the books as of September 30, 2012 and December 31, 2011. Reclassifications Certain accounts have been reclassified to conform to the current year presentations. Stock-Based Employee Compensation The Company accounts for stock and stock options issued to employees and non-employees for services and other compensation under the provisions of ASC No. 718, Compensation - Stock Compensation and ASC No. 505-50, Equity-Based Payments to Non-Employees , which establish standards for the accounting for transactions in which an entity exchanges its equity instruments for goods and services at fair value. These standards also address transactions in which an entity incurs liabilities in exchange for goods and services that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of those equity instruments. For employees, stock awarded is valued based on the closing bid price on the date of grant. For non-employees, stock issued for services is valued at either the invoiced or contracted value of services provided, or to be provided or the fair value of the stock at the due date per the service agreement, or stock issuance date, whichever is more readily determinable. We recognize expense for our share-based compensation based on the fair value of the awards at the time they are granted. We estimate the value of stock option awards on the date of grant using the Black-Scholes model. The determination of the fair value of share-based payment awards on the date of grant is affected by our stock price as well as assumptions regarding a number of complex and subjective variables. These variables include our expected stock price volatility over the term of the awards, expected term, risk-free interest rate, expected dividends and expected forfeiture rates. The forfeiture rate is estimated using historical option cancellation information, adjusted for anticipated changes in expected exercise and employment termination behavior. Our outstanding awards do not contain market or performance conditions therefore we have elected to recognize share-based employee compensation expense on a straight-line basis over the requisite service period. Recent Accounting Pronouncements No new accounting pronouncements issued or effective during the fiscal year has had or is expected to have a material impact on the financial statements. Note 3 – COMMITMENTS On January 6, 2011 the Company signed new leases which commenced February 15, 2011 and expires February 2016. Rent expenses were $9,000 and $8,400, and $26,600 and $19,875 for the three and nine months ended September 30, 2012 and 2011, respectively. Minimum lease commitments are as follows: $ 11 iGENII, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2012 Note 4 – INCOME TAXES The Company, through its operations in the United States had incurred net accumulated operating losses of approximately $474,594 as of September 30, 2012 for income tax purposes. However, a valuation allowance has been created to the extent of the amount of the deferred tax asset of approximately $149,000 due to uncertainty of its realization. Note 5 – PROPERTY, PLANT & EQUIPMENT Computer equipment depreciated over 5 years using straight line method. 9/30/2012 12/31/2011 Computer Equipment $ $ Accumulated Depreciation ) Total $ $ Depreciation expenses were $1,066 and $1,066, and 3,199 and $3,125 for the three and nine months ended September 30, 2012 and 2011, respectively. Note 6 – COMMON STOCK On February 22, 2011, the board of directors of the Company adopted stock incentive plan as well as a stock option plan under which eligible key employees, officers, directors, consultants and agents of the Company may acquire shares of common stock of the Company. Accordingly, the Company reserves 5,000,000 shares of common stock for issuance under Stock Incentive Plan and a maximum of 5,000,000 shares of common stock for issuance under Stock Option Plan. On February 22, 2011, the board granted 90,000 options of the Company’s stock to various officers and directors of the Company at an exercise price of $1.00 which vest immediately.In fourth quarter of 2011 Officers and Directors, exercised 19,000 options for the aggregate consideration of $19,000. The Company recorded stock base compensation expense of $90,000 during nine months ended September 30, 2011. During the three months ended September 30, 2012 officer and director purchased 35,000 of common shares for the aggregate consideration of $35,000. For the nine months ended September 30, 2012 Officers and Directors purchased 44,000 of common shares for the aggregate consideration of $44,000.For the nine months ended September 30, 2012 Officers and Directors, exercised 14,000 options for the aggregate consideration of $14,000. Note 7 – RELATED PARTY TRANSACTIONS For the three and nine months ending September 30, 2012 and 2011 the Company paid $0 and $8,950, and $1,277 and $17,898 commissions to its officers, respectively. 12 Note 8 – SUBSEQUENT EVENTS From October 1, 2012 through December 27, 2012 The Company issued 15,000 shares of Company stock for cash proceeds of $15,000 dollars. Note 9 - STOCK BASED COMPENSATION Equity Incentive Plans On February 22, 2011 the stockholders approved the adoption of the Company’s 2011 Employee Stock Option Plan. Under the Plan, options may be granted which are intended to qualify as Incentive Stock Options (“ISOs”) under Section 422 of the Internal Revenue Code of 1986 (the “Code”) or which are not (“Non-ISOs”) intended to qualify as Incentive Stock Options thereunder. The maximum number of options made available for issuance under the Plan are five million (5,000,000) options. The options may be granted to officers, directors, employees or consultants of the Company and its subsidiaries at not less than 100% of the fair market value of the date on which options are granted. The term of each Option granted under the Plan shall be contained in a stock option agreement between the Optionee and the Company. The Board of Directors or a committee thereof, administers all of the equity incentive plans and determines the terms of options granted, including the exercise price, the number of shares subject to individual option awards and the vesting period of options, within the limits set forth in the plans. Options have a maximum term of 10 years and vest as determined by the Board of Directors. In February 2011 the board granted 90,000 options of the Company’s common stock to various officers and directors of the Company at an exercise price of $1.00 which vest immediately. The weighted-average fair value per share of the options granted during first quarter of 2011 was estimated on the date of grant using the Black-Scholes-Merton option pricing model; the following assumptions were used to estimate the fair value of the options at grant date based on the following: Sept 30, Risk-Free interest rate - 3.37% Expected dividend yield - - Expected stock price volatility - 298% Expected life 10 years Weighted average fair value of options granted $ - $ Weighted Number average Weighted Of Number remaining Average Aggregate Options Of Options contractual Exercise Intrinsic Number Available Outstanding Term Price Value Exercisable Balance December 31, 2011 9 years $ $
